Citation Nr: 1630347	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for tinea cruris.

5.  Entitlement to a compensable rating for bilateral hearing loss prior to March 23, 2015, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to August 1973, including service in the Republic of Vietnam from July 1971 to June 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  As set forth above, the appellant's claim is currently in the jurisdiction of the RO in Providence, Rhode Island.  

In the April 2012 rating decision, the RO denied service connection for sarcoidosis, diverticulitis, and hypertension, as well as compensable ratings for tinea cruris and bilateral hearing loss.  The appellant perfected an appeal of the RO's determination via his submission of a timely VA Form 9 in December 2012.  

In May 2014, the appellant and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the Providence RO.  

In January 2015, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in an April 2015 rating decision, the RO increased the rating for the appellant's service connected hearing loss to 10 percent, effective March 23, 2015.  Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The issue of entitlement to a compensable rating for tinea cruris is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sarcoidosis was not present during the appellant's active service, manifest to a compensable degree within one year of service separation, nor does the record contain any indication that the post-service sarcoidosis is causally related to the appellant's active service or any incident therein, including exposure to Agent Orange.  

2.  Diverticulitis was not present during the appellant's active service or for many years thereafter and the record contains no indication that the post-service diverticulitis is causally related to the appellant's active service or any incident therein, including exposure to Agent Orange.  

3.  Hypertension was not present during the appellant's active service, manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the post-service hypertension is not causally related to the appellant's active service or any incident therein, including exposure to Agent Orange.  

4.  Audiological testing shows that prior to March 23, 2015, the appellant had, at worst, Level II hearing in both ears, with no significant effect on his employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate. 

5.  On and after March 23, 2015, audiometric testing shows that the appellant's service-connected bilateral hearing loss has been manifested by no more than Level III hearing in the right ear and Level IV hearing in the left ear, with no significant effect on his employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate. 


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Diverticulitis was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for a compensable rating for hearing loss prior to March 23, 2015, and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In November 2011 and January 2012 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all relevant, available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  Neither the appellant nor his representative has argued otherwise.  

Pursuant to the Board's January 2015 remand directives, the appellant was afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2013).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals who provided opinions and findings predicated on both an examination of the appellant as well as a review of the record.  The examiners provided a rationale for the opinions rendered as well as specific reference to the pertinent schedular criteria where necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The audiology examiners also included a discussion of the effect of the appellant's service-connected hearing loss disability on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is no indication of record that the appellant's hearing loss has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  Neither the appellant nor his representative has argued otherwise.  

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset, development, and severity of the disabilities discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for complaints or findings of sarcoidosis, diverticulitis, or hypertension.  At his August 1973 military separation medical examination, the appellant's chest, lungs, abdomen, and vascular system were examined and determined to be normal.  A chest X-ray was negative and the appellant's blood pressure was 114/72.  

In September 1973, the appellant filed an original application for VA compensation benefits, seeking service connection for an ear disability and herpes.  His application is silent for any mention of sarcoidosis, diverticulitis, or hypertension, as is medical evidence assembled in support of that application.  That medical evidence includes an October 1973 VA medical examination at which it was noted that the appellant exhibited no respiratory symptoms.  A chest X-ray was normal.  

In a December 1973 rating decision, the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial zero percent rating, effective September 1, 1973, the day following the date of the appellant's separation from active service.

In February 1998, the appellant submitted a claim of service connection for posttraumatic stress disorder (PTSD).  Again, his claim is silent for any mention of sarcoidosis, diverticulitis, or hypertension.  Medical evidence received in support of the claim, including VA clinical records dated from August to October 1997 and a May 1998 VA psychiatric examination, is silent for reference to sarcoidosis or diverticulitis.  During this period, the appellant was noted to have a history of hypertension.  

In October 2011, the appellant submitted multiple additional claims, including entitlement to service connection for sarcoidosis and diverticulitis secondary to Agent Orange exposure.

In December 2011, the appellant filed claims of service connection for hypertension and an increased rating for hearing loss.  

In pertinent part, VA and private clinical records assembled in support of the claims show continued treatment for hypertension.  An August 2002 CT scan of the chest showed hilar and mediastinal adenopathy.  The impression was that sarcoidosis was unlikely given the absence of pulmonary changes.  In April 2010, the appellant sought treatment for one year history of wheezing.  In May 2010, he underwent another CT scan of the chest.  The impression was that the two major differential diagnoses to consider were a rare sarcoidosis and lymphoma.  The radiologist suspected that the former was more likely, although an atypical infection would be another consideration.  Subsequent clinical records show that the appellant was thereafter diagnosed as having sarcoidosis.  These clinical records also show that the appellant was diagnosed as having perforated diverticulitis for which he underwent emergency surgery in 2003.  The appellant was noted to have a family history of both hypertension and diverticulitis.  


The appellant was afforded a VA audiology examination in January 2012.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
65
60
LEFT
10
15
65
60
60

Speech audiometry revealed speech recognition ability of 90 percent, bilaterally.  The average puretone threshold was 51 decibels on the right and 50 decibels on the left.  The diagnosis was sensorineural hearing loss.  The examiner noted that the appellant's hearing loss impacted ordinary conditions of daily life to the extent that he reported difficulty hearing alerting devices such as telephones and smoke detectors, and could sometimes not hear emergency vehicle sirens while driving unless they were close.  He also had difficulty understanding conversation, particularly women's voices and in crowded situations.  

At his May 2014 Board hearing, the appellant testified that he had difficulty hearing when he was in a crowd.  He also indicated that he had to use headphones when watching television.  The appellant indicated that he did have hearing aids but did not find them effective.  He indicated that he often had difficulty hearing his sons and found that frustrating.  

At a VA audiology examination on March 23, 2015, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
70
70
LEFT
25
25
65
65
65

Speech audiometry revealed speech recognition ability of 88 percent on the right and 80 percent on the left.  The average puretone threshold was 58 decibels on the right and 55 decibels on the left.  The diagnosis was sensorineural hearing loss.  The examiner commented that since the appellant's January 2012 examination, his hearing had shown a decrease both in pure tones and speech discrimination, bilaterally.  The examiner noted that the appellant's hearing loss impacted ordinary conditions of daily life to the extent that he reported having more difficulties in background noise and if a speaker is positioned behind him.  He also reported not being able to hear birds chirping, frequent need for repetition, using the speaker on the landline phone and having to purchase headphones for the television.  

At a VA medical examination in March 2015, the appellant reported a history of hypertension since 1987.  He reported that he had been diagnosed as having diverticulitis in 2003, underwent emergency surgery, and had undergone multiple surgeries since that time.  He reported that he was diagnosed as having sarcoidosis in 2004.  

After examining the appellant and reviewing the record, the examiner concluded that the appellant's diverticulitis was less likely than not related to his military service, including exposure to herbicides.  The examiner indicated that diverticulitis was not a presumptive disability associated with Agent Orange exposure.  Rather, the appellant's diverticulitis had been caused by the normal aging process.  Similarly, the examiner concluded that the appellant's hypertension was less likely than not related to his military service, including exposure to herbicides.  She noted that the appellant had not been diagnosed as having hypertension for many years after separation.  She explained that the cause of essential hypertension was generally unknown but that many factors could cause one's blood pressure to rise, including chronic pain, continued opiate use, and stress.  Finally, she concluded that the appellant's sarcoidosis is less likely than not related to his active service, including exposure to herbicides, as the appellant had not been diagnosed as having sarcoidosis until 2004, many years after service.  



Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease and sarcoidosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).


Disability ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.   38 C.F.R. § 4.85(a). 

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.   These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86. 

Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The appellant claims that he developed sarcoidosis, diverticulitis, and hypertension in service as a result of his exposure to Agent Orange in Vietnam.  

As a preliminary matter, the Board finds that the record on appeal establishes that sarcoidosis, diverticulitis, and hypertension were not present during the appellant's active service or manifest to a compensable degree within one year of separation.  As set forth above, the appellant's service treatment records contain no reference to sarcoidosis, diverticulitis, or hypertension.  Moreover, the appellant's August 1973 military separation medical examination showed that his chest, lungs, abdomen, and blood pressure were within normal limits at that time.  

The post-service record on appeal is similarly silent for any indication of sarcoidosis, diverticulitis, or hypertension within the first post-service year.  In that regard, the record contains an October 1973 VA medical examination report which contains findings of a normal respiratory system and chest X-ray, with no indication of sarcoidosis, diverticulitis, or hypertension.  

In fact, the record shows that the appellant's sarcoidosis, diverticulitis, and hypertension were not present for many years after service separation.  He does not contend otherwise.  The clinical and lay evidence of record shows that the appellant's hypertension was diagnosed in 1987 (approximately 14 years after service separation), his diverticulitis was diagnosed in 2003 (approximately thirty years after service separation), and his sarcoidosis was diagnosed between 2004 to 2010 (more than 30 years after service separation).  

Finally, the Board notes that the record on appeal contains no indication that any medical professional has related the appellant's post-service sarcoidosis, diverticulitis, or hypertension to his active service or any incident therein, including Agent Orange exposure.  At the appellant's May 2014 hearing, he acknowledged that fact.  See Hearing Transcript at page 9 ("Q.  So, you don't have anybody who's, kind of, looked at your exposure and looked at your service connection, or looked at your sarcoidosis and said it's, it's directly, it's related to that?  A. No.").  At the hearing, the undersigned discussed the requirements for establishing service connection and specifically advised the appellant that the record lacked evidence linking his claimed disabilities to in-service Agent Orange exposure.  

As noted, since that hearing, VA obtained a medical opinion regarding the etiology of the appellant's sarcoidosis, diverticulitis, and hypertension.  After examining the appellant and reviewing the record, the examiner concluded that it was less likely than not that the appellant's post-service sarcoidosis, diverticulitis, and hypertension were causally related to his active service or any incident therein, including Agent Orange exposure.  

The Board further notes that it has considered the presumptive provisions regarding disabilities associated with Agent Orange exposure.  The appellant's official service department records confirm that he served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to Agent Orange during service.  

As set forth above, VA regulations provide that, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases, however, do not include sarcoidosis, diverticulitis, or hypertension.  See 38 C.F.R. § 3.309(e) (2015).  

Although these disabilities are not amongst the delineated diseases associated with herbicide exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2015); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  As set forth above, however, the record contains no evidence of a link between these disabilities and the appellant's active service or any incident therein, including exposure to Agent Orange.  

The Board does note that on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange:  Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in Veterans exposed to herbicides.  The Board has carefully considered this Notice, but finds that it is outweighed by the findings of the VA medical examiner, whose opinion was specifically tailored to the appellant's case and based on a clinical evaluation as well as a review of the record.  

In summary, the Board finds that the most probative evidence shows that the appellant's current sarcoidosis, diverticulitis, and hypertension did not have their onset during active service, did not manifest to a compensable degree within one year of service separation, and are not causally related to his active service or any incident therein, including exposure to Agent Orange.  For these reasons, the preponderance of the evidence is against the claims and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



Entitlement to a compensable rating for bilateral hearing loss prior to March 23, 2015, and in excess of 10 percent thereafter.  

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss prior to March 23, 2015, and in excess of 10 percent thereafter.  

As set forth above, the appellant has undergone two VA audiometric examinations for compensation purposes to evaluate his hearing acuity.  Audiological evaluation conducted during the January 2012 VA medical examination showed that the appellant had an average puretone threshold of 51 decibels in the right ear with speech discrimination of 90 percent.  He had an average puretone threshold of 50 decibels in the right ear with speech discrimination of 90 percent.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level II in both ears.  Under the Rating Schedule, therefore, the schedular criteria for a compensable rating for hearing loss were not met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Audiological evaluation conducted during the March 23, 2015, VA medical examination showed that the appellant had an average puretone threshold of 58 decibels in the right ear with speech discrimination of 88 percent.  He exhibited an average puretone threshold of 55 decibels in the left ear with speech discrimination of 88 percent.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level III in the right ear and Level IV in the left ear.  Under the Rating Schedule, therefore, the schedular criteria for a 10 percent rating for bilateral ear hearing loss were met.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  

The Board has carefully considered the evidence of record showing that the appellant uses hearing aids but does not find them to be effective.  He has described experiencing hearing difficulties, including in crowds, with women's voices, and hearing birds and emergency vehicles.  He often has to ask others to repeat themselves.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for hearing loss for any period of the claim.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating prior to March 23, 2015, and a 10 percent rating thereafter.  

In other words, the appellant's described symptoms are contemplated by the rating criteria which measure hearing acuity and speech discrimination ability; his symptoms therefore do not provide an independent basis for a compensable rating.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 support this finding.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the appellant's struggle to comprehend verbal conversations and clearly hear high frequency sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the appellant's complaints of hearing difficulty have been considered under the numerical criteria set forth in the Rating Schedule. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for hearing loss prior to March 23, 2015, and in excess of 10 percent thereafter.  The appellant is advised that should his hearing acuity worsen, he may file a claim for an increased rating with the RO. 

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  The evidence of record does not demonstrate that the appellant's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  The appellant's hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  The record contains no indication, nor has the appellant contended, that the schedular criteria are inadequate.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 



ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for diverticulitis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to March 23, 2015, and in excess of 10 percent thereafter is denied.  


REMAND

After reviewing the record, the Board finds that another examination is required in order to clarify the severity of the appellant's service-connected tinea cruris.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the appellant with a medical examination, it must ensure that such exam is adequate).  

The appellant's skin disability is evaluated under the rating criteria set forth at 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under those criteria, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See also Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016) (holding that "[c]ompensation is available [under Diagnostic Code 7806] for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs").

In that regard, the record in this case shows that the appellant was afforded a VA skin examination in November 2011, at which he reported a history of recurrent flare-ups of tinea cruris on his lower extremities for which he used topical antifungal creams and ointments.  Specifically, he indicated that his private care provider had prescribed Nystatin cream and that his VA provider had prescribed Triamcinolone, a topical corticosteroid.  The examiner, however, checked a box on the examination worksheet noting that the appellant had not been treated with any oral or topical mediations in the past 12 months, including systemic corticosteroids or other immunosuppressive medications.  The examiner, however, also then checked boxes indicating that the appellant had been prescribed topical corticosteroids (Trimincinolone) and other topical mediations (Nystatin cream) in the last 12 months, although she failed to complete the portion of the questionnaire indicating the total duration of such treatment.  

At a second VA skin examination in March 2015, the examiner indicated that the appellant had not had any new medications for his skin condition, nor had he been treated with oral or topical medications in the past 12 months.  

The Board notes that the record contains VA clinical records which indicate that the appellant was, in fact, prescribed emollients, triamcinolone (a topical corticosteroid), and Nystatin in 2011 and 2012.  More recent VA clinical records do not appear to include medication for the service-connected skin condition, although the most recent VA clinical records are dated in March 2015.  The Board notes that the most recent private clinical records are dated in 2010.  

Given the available record, the Board is unable to ascertain the nature and frequency of the treatment required for the appellant's service-connected skin disability.  Under these circumstances, additional evidentiary development is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the file and ensure that complete clinical records pertaining to the appellant's treatment at the Providence VA Medical Center for the period from October 2010 to the present are secured and associated with the file.  

2.  After any additional records are secured and associated with the file, the appellant should be provided with a VA medical examination for the purpose of clarifying the severity of his service-connected tinea cruris.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should identify all symptoms and pathology attributable to the service-connected tinea cruris, including the existence of any flare-ups, the symptoms associated with any such flare-ups, and the duration thereof. 

The examiner must also report the percentage of the appellant's body, and the percentage of exposed areas, affected by the appellant's service-connected skin disability.  He or she should also comment on whether the appellant's service-connected skin disability has required systemic therapy with drugs that are like or similar to corticosteroids or other immunosuppressive drugs at any time since October 2011.  If so, the examiner should provide the duration of such treatment on an annual basis.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


